Exhibit 10.5

Performance Sports Group Ltd.
Deferred Stock Unit Award Agreement
This Deferred Stock Unit Award Agreement (this “Agreement”), dated as of [DATE],
is made by and between Performance Sports Group Ltd., a corporation organized
under the laws of British Columbia, Canada (the “Company”), and [NAME] (the
“Grantee”).
WHEREAS, the Company has adopted the Performance Sports Group Ltd. Omnibus
Equity Incentive Plan (as may be amended from time to time, the “Plan”);
WHEREAS, the Grantee has made an irrevocable election to defer a portion of his
or her cash director fees (the “Director’s Remuneration) in the form of Deferred
Stock Units provided for herein, subject to the terms set forth herein.
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants of the parties contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, for themselves and for their successors and
assigns, hereby agree as follows:
1.Method of Electing to Defer Director’s Remuneration. Unless otherwise
permitted by the Company, to elect to receive Deferred Stock Units, the Eligible
Director shall complete and deliver to the Company, a written irrevocable
election (as set out in Schedule A attached) by no later than the last day of
the fiscal year preceding the fiscal year respecting which the Director’s
Remuneration becomes payable. The Eligible Director’s written election shall,
subject to any minimum amount that may be required by the Company, designate the
portion or percentage of the Director’s Remuneration for the applicable fiscal
year that is to be deferred into Deferred Stock Units, with the remaining
portion or percentage to be paid in cash in accordance with the Company’s
regular practices of paying such cash compensation. In the absence of a
designation to the contrary, the Eligible Director’s election for the most
recently ended fiscal year with respect to the portion or percentage of the
Director’s Remuneration that is to be deferred into Deferred Stock Units shall
continue to apply to all subsequent Director’s Remuneration payments until the
Eligible Director submits another written election in accordance with this
paragraph. An Eligible Director shall only file one election in respect of the
Director’s Remuneration payable in any fiscal year and the election shall be
irrevocable for that fiscal year. If no election is made, and no prior election
remains effective, with respect to any fiscal year, the Eligible Director shall
be deemed to have elected to defer any minimum amount that may be required by
the Company into Deferred Stock Units and to receive the balance of the
Director’s Remuneration for the applicable fiscal year quarter in cash. For the
first year of an Eligible Director’s service with the Company, the Eligible
Director must make such election as soon as possible, and, in all events no
later than 30 days, after commencing service, and the election shall be
effective on the first day of the fiscal quarter of the Company next following
the date of the Company’s receipt of the election.


2.
Grant of Deferred Stock Units.









--------------------------------------------------------------------------------

 

(a)Grant. The portion or percentage of the Director’s Remuneration credited as
Deferred Stock Units, as elected by the Grantee, shall be determined on the
first business day following the last day of each fiscal year quarter for which
the Director’s Remuneration is payable and with respect to which such deferral
election is effective (with respect to each such quarter, the “Date of Grant”),
and shall equal a number of Deferred Stock Units, rounded down to the nearest
whole number, determined by dividing the dollar amount of such Director’s
Remuneration so deferred for such quarter by the Fair Market Value of one Common
Share as of such Date of Grant. All Deferred Stock Units to be credited to the
Grantee pursuant to the election provided in Section 1 above, shall be subject
to the terms and conditions set forth in this Agreement and as otherwise
provided in the Plan. Deferred Stock Units shall be credited to a separate
book-entry account maintained on the books of the Company for the Grantee.


(b)Incorporation by Reference, Etc. The provisions of the Plan are incorporated
herein by reference. Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan and
any interpretations, amendments, rules, and regulations promulgated by the
Committee from time to time pursuant to the Plan. Any capitalized terms not
otherwise defined in this Agreement shall have the definitions set forth in the
Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Grantee and his or her
legal representatives in respect of any questions arising under the Plan or this
Agreement. The Grantee acknowledges that the Grantee has received a copy of the
Plan and has had an opportunity to review the Plan and agrees to be bound by all
the terms and provisions of the Plan.


3.Vesting; Forfeiture. The Deferred Stock Units shall be fully vested on the
applicable Date of Grant and shall not be subject to forfeiture.


4.Settlement. The Company shall settle the Deferred Stock Units granted
hereunder upon the Grantee’s separation from service with the Company, in
accordance with Section 9(d)(iii) of the Plan, at which time the Company shall,
subject to any required tax withholding and the execution of any required
documentation, issue and deliver to the Grantee one Common Share for each
Deferred Stock Unit (and, upon such settlement, the Deferred Stock Units shall
cease to be credited to the Grantee’s account). Alternatively, the Committee
may, in its sole discretion, elect to pay cash or part cash and part Common
Shares in lieu of settling the Deferred Stock Units solely in Common Shares. If
a cash payment is made in lieu of delivering Common Shares, the amount of such
payment shall be equal to the Fair Market Value of the Common Shares otherwise
issuable as of the Grantee’s separation from service with the Company, less an
amount equal to any federal, state, provincial, and local income and employment
taxes required to be withheld.


5.Tax Withholding. The Company shall be entitled to require, as a condition to
the issuance or delivery of any Common Shares or the payment of any cash in
settlement of the Deferred Stock Units granted hereunder, that the Grantee remit
an amount in cash or, in the discretion of the Company, Common Shares or other
property having a Fair Market Value sufficient to satisfy all federal, state,
provincial, and local or other applicable withholding and

2



--------------------------------------------------------------------------------

 

employment taxes relating thereto. In addition, the Company shall have the right
and is hereby authorized to withhold from the Common Shares or cash otherwise
deliverable upon settlement of the Deferred Stock Units, or from any
compensation or other amount owing to the Grantee, the amount (in cash or, in
the discretion of the Company, Common Shares or other property) of any
applicable withholding and employment taxes in respect of the settlement of the
Deferred Stock Units and to take such other action as may be necessary in the
discretion of the Company to satisfy all obligations for the payment of such
taxes.


6.Rights as a Shareholder. The Grantee shall not be deemed for any purpose, nor
shall the Grantee have any of the rights or privileges of, a shareholder of the
Company in respect of any Common Shares subject to the Deferred Stock Units
granted hereunder unless and until (i) such Deferred Stock Units shall have been
settled in Common Shares pursuant to the terms hereof, and (ii) the Company
shall have issued and delivered such Common Shares to the Grantee. The Company
shall cause the actions described in clause (ii) of the preceding sentence to
occur promptly following settlement as contemplated by this Agreement, subject
to compliance with applicable laws.


7.Dividend Equivalents. In the event that a dividend becomes payable on the
Common Shares after the Date of Grant and prior to the settlement date of the
Deferred Stock Units granted hereunder, then on the payment date for such
dividend, the Grantee’s book-entry account in respect of such Deferred Stock
Units shall be credited with additional Deferred Stock Units (including
fractional Deferred Stock Units) of the same kind as credited in the Grantee’s
book-entry account, the number of which shall be determined by dividing (i) the
amount determined by multiplying (a) the number of Deferred Stock Units in the
Grantee’s book-entry account on the record date for the payment of such dividend
by (b) the dividend paid per Common Share, by (ii) the Fair Market Value of a
Common Share on the dividend payment date for such dividend, in each case, with
fractions computed to two decimal places.


8.Compliance with Legal Requirements. The granting and settlement of the
Deferred Stock Units, and any other obligations of the Company under this
Agreement, shall be subject to all applicable federal, state, provincial and
local laws, rules, and regulations and to such approvals by any regulatory or
governmental agency (including stock exchanges) as may be required. The
Committee shall have the right to impose such restrictions on the Deferred Stock
Units as it deems reasonably necessary or advisable under applicable securities
laws and the rules and regulations of any national securities exchange on which
the Company has applied to list or quote its Common Shares from time to time.


9.Clawback. The Deferred Stock Units and the Common Shares acquired upon
settlement of the Deferred Stock Units shall be subject to clawback, forfeiture,
or similar consequences described in clause (ii) of Section 15(v) of the Plan
for the reasons described in clauses (i) and (iii) of Section 15(v) of the Plan
and shall be subject (including on a retroactive basis) to clawback, forfeiture,
or similar requirements (which requirements shall be deemed incorporated by
reference into this Agreement) to the extent required by applicable law
(including without limitation Section 304 of the Sarbanes-Oxley Act and Section
954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act), or the
rules and regulations of any national securities

3



--------------------------------------------------------------------------------

 

exchange on which the Company has applied to list or quote its Common Shares
from time to time, or under a written policy adopted by the Company.


10.
Miscellaneous.



(a)    Transferability. The Deferred Stock Units may not be assigned, alienated,
pledged, attached, sold, or otherwise transferred or encumbered (a “Transfer”)
by the Grantee other than as permitted by Section 15(b) of the Plan. Any
attempted Transfer of the Deferred Stock Units contrary to the provisions
hereof, and the levy of any execution, attachment, or similar process upon the
Deferred Stock Units, shall be null and void and without effect.


(b)    Amendment. At any time, and from time to time, the Committee may amend
the terms of this Agreement in accordance with Section 14 of the Plan.


(c)    Waiver. Any right of the Company contained in this Agreement may be
waived in writing by the Committee. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.


(d)    Unfunded Benefit. All amounts credited in respect of the Deferred Stock
Units to the book-entry account under this Agreement shall continue for all
purposes to be part of the general assets of the Company. The Grantee’s interest
in such account shall make the Grantee only a general unsecured creditor of the
Company.


(e)    Notices. Every notice and other communication relating to this Agreement
shall be in writing, and shall be mailed to or delivered to the party for whom
it is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided,
that, unless and until some other address be so designated, all notices or
communications by the Grantee to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to the Grantee may be given to the Grantee personally or may be
mailed to the Grantee’s address as recorded in the records of the Company or any
Subsidiary.


(f)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.


(g)    No Rights to Continued Service. Nothing contained in this Agreement shall
be construed as giving the Grantee any right to be retained, in any position, as
an employee, consultant, or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate, or
discharge the Grantee at any time for any reason whatsoever.

4



--------------------------------------------------------------------------------

 



(h)    Fractional Common Shares. No fractional Common Shares shall be issued
upon the settlement of any Deferred Stock Unit granted under the Plan, and
accordingly, if the Grantee would become entitled to a fractional Common Share
upon the settlement of a Deferred Stock Unit, or from an adjustment permitted by
the terms of the Plan, the Grantee shall only have the right to receive the next
lowest whole number of Common Shares, and no payment or other adjustment will be
made with respect to the fractional interest so disregarded.


(i)    Beneficiary. The Grantee may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Grantee, the Grantee’s estate shall be deemed to be the
Grantee’s beneficiary.


(j)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns, and of the Grantee
and the beneficiaries, executors, administrators, heirs, and successors and
permitted transferees of the Grantee.


(k)    Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations,
and negotiations in respect thereto.


(l)    Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of New York without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of New York.


(m)    Venue; Waiver of Jury Trial.


(i)The Grantee and the Company (on behalf of itself and its Affiliates) each
consent to jurisdiction in the United States District Court for the Southern
District of New York, or if that court is unable to exercise jurisdiction for
any reason, the Supreme Court of the State of New York, New York County, in the
event of any dispute arising hereunder, and each waives any other requirement
(whether imposed by statute, rule of court, or otherwise) with respect to
personal jurisdiction or service of process and waives any objection to
jurisdiction based on improper venue or improper jurisdiction.


(ii)EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THE PLAN OR THIS AGREEMENT.


(n)    Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.



5



--------------------------------------------------------------------------------

 

(o)    Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.




[Signature Page to Follow]





6



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first written above.

PERFORMANCE SPORTS GROUP LTD.


By:                    




 

____________________________________
[NAME]
























































--------------------------------------------------------------------------------






SCHEDULE “A”
PERFORMANCE SPORTS GROUP LTD. (THE “COMPANY”)
DEFFERED STOCK UNIT ELECTION NOTICE


All capitalized terms used herein but not otherwise defined shall have the
meanings ascribed to them in the Plan.
Pursuant to the Omnibus Equity Incentive Plan (the “Plan”), I hereby elect to
receive_______% of my Director’s Remuneration in the form of Deferred Stock
Units in lieu of cash.
I confirm that:
(a)
I have received and reviewed a copy of the terms of the Plan and have reviewed,
considered and agreed to be bound by the terms of this Election Notice and the
Plan.

(b)
I have requested and am satisfied that the Plan and the foregoing be drawn up in
the English language. Le soussigné reconnaît qu’il a exigé que le Régime et ce
qui précède soient rédigés et exécutés en anglais et s’en déclare satisfait.

(c)
I recognize that when Deferred Stock Units are redeemed in accordance with the
terms of the Plan, income tax and other withholdings as required will arise at
that time.

(d)
The value of Deferred Stock Units is based on the value of the Common Shares of
the Company and therefore is not guaranteed.

The foregoing is only a brief outline of certain key provisions of the Plan. For
more complete information, reference should be made to the Plan.


Date:            
(Name of Participant)


            
(Signature of Participant)




